Citation Nr: 9903247	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include hiatal hernia and gastroesophageal 
reflux disease.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for hiatal hernia, for low back pain, for 
right ear hearing loss, for tension headaches, for neck pain 
and for chronic teeth grinding (bruxism).  


FINDINGS OF FACT

1.  The veteran reported a history of hiatal hernia prior to 
enlistment in May 1977. 

2.  The evidence of record shows that the veteran was treated 
during service for gastroesophageal symptoms, identified as 
residuals of hiatal hernia.

3.  The veteran's gastrointestinal disability became worse 
during service.

4.  There is no evidence of a chronic low back disability.

5.  There is no evidence of a current right ear hearing loss 
disability pursuant to VA regulations.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing hiatal hernia condition was 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a chronic low 
back disability.  38 U.S.C.A. § 5107(a) (West 1991) (1998).

3.   The veteran has not submitted evidence of a well-
grounded claim of entitlement to service connection for a 
right ear hearing loss disability.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
aggravation of a pre-service hiatal hernia condition, for a 
chronic low back disability, and for right ear hearing loss.  
His claims of entitlement to service connection for tension 
headaches, for neck pain and for bruxism are addressed in the 
Remand portion of this decision.

Relevant law and regulations

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Well grounded claims

The threshold question with regard to the veteran's claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  In 
order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease or disability 
if all the evidence establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia and gastroesophageal 
reflux disease

The veteran contends that he is entitled to service 
connection for a hiatal hernia because a pre-existing 
condition was aggravated during service.  He contends that he 
was first treated for a hiatal hernia in 1974, prior to 
enlistment, and that he was symptom-free for several years 
until November 1977, during his military service.  He 
currently requires daily medication for control of 
gastrointestinal symptoms, treatment which began during 
service. 

The veteran's service medical records include a report of 
examination for enlistment in April 1977.  There is no 
mention of any history of hiatal hernia in that record.  Nor 
is there any finding of abnormality relating to the veteran's 
abdomen and viscera (including hernia) on examination.  The 
first in-service record of a complaint of gastrointestinal 
problems related to hiatal hernia is noted in November 1977, 
when the veteran complained of vomiting with blood 
(hematemesis).  He reported a history of hiatal hernia at age 
16.  Results of an upper gastrointestinal (GI) series were 
normal.  

In July 1979, the veteran was evaluated for mild symptoms of 
chronic reflux esophagitis, related to his history of hiatal 
hernia.  Beginning in 1977, and continuing throughout 
service, the veteran was treated for his gastrointestinal 
complaints with medications, including Mylanta(r), Gaviscon(r) 
and Tagamet(r).  The veteran's history of hiatal hernia was 
usually noted on treatment notes regarding gastrointestinal 
complaints.  Continued use of the medications is noted in 
treatment records unrelated to complaints of gastrointestinal 
problems.  

In December 1982, the veteran was evaluated for complaints of 
dull epigastric pain, evaluated as symptoms of peptic ulcer.  
An upper gastrointestinal (GI) series revealed peptic 
duodenitis.  In July 1983, increased gastrointestinal 
symptoms were noted.  On evaluation, no active ulcer was 
identified.  

In September 1988, the veteran complained of increased 
symptoms of peptic ulcer disease associated with 
participation in leadership school.  In October 1988, the 
veteran underwent an upper GI series, which revealed no 
evidence of esophageal motility or hiatal hernia.  On 
radiologic evaluation of his abdomen, no evidence of ileus or 
intestinal obstruction was observed.

In May 1992, the veteran complained of upper gastric pain, 
and a history of gastroesophageal reflux disease (GERD) and 
hiatal hernia were noted.  In July 1992, reflux esophagitis 
was assessed.  In February 1994, the veteran complained of 
stomach problems secondary to his medications, with a history 
and assessment of hiatal hernia reported;  an assessment of 
dyspepsia was stated.  

On VA examination in September 1995, the examiner noted the 
veteran's reported pre-service diagnosis of hiatal hernia and 
his report that several years later, while in service, he 
noted an increase in symptoms.  The examiner noted the in-
service history of multiple upper gastrointestinal 
evaluations and recent treatment with Zantac(r), which worked 
fairly well.  The examiner noted that hiatal hernia has "a 
natural history of ups and downs";  that at times the 
condition bothers a person, at times it does not.  The 
examiner did not interpret the veteran's reported symptoms in 
service as a sign that the pre-existing hiatal hernia was 
aggravated by the veteran's military service, but rather as 
symptoms consistent with the nature of hiatal hernia 
symptoms. 

Post-service treatment records provided by Dr. M. showed that 
in January 1997, the veteran was treated for complaints of 
severe acid, vomiting and heartburn.  The examiner noted a 
history of problems since age 16 with a hiatal hernia, and 
numerous upper gastrointestinal series, the last of which was 
six to eight years earlier.  An assessment of GERD was 
stated.  A treatment record dating from May and July 1997 
indicated that the veteran's stomach was "ok" with use of 
Prilosec(r).  

At the Board video conference hearing in November 1998, the 
veteran's representative stated that the veteran's service 
medical records showed treatment for aggravated hiatal hernia 
condition numerous times during service.  The veteran 
testified that he had no problems and required no treatment 
following his hospital treatment at age 16, but that symptoms 
arose approximately six months after entering service.

Relevant Law and Regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. § 3.306(b) (1998).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Board finds that the veteran has presented a well-
grounded claim for service connection for gastrointestinal 
disability, to include hiatal hernia and GERD, pursuant to 
38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, there is no report of pre-service hiatal hernia 
in the examination report dated in April 1977.  Despite 
absence of evidence showing a report of a preexisting 
condition upon entrance into service, the Board finds that 
there is clear and convincing evidence to rebut the 
presumption of soundness discussed above.  In particular, the 
Board finds that the veteran testified and repeatedly 
reported to physicians during service, the incurrence of a 
hiatal hernia prior to service.  This evidence is 
sufficiently clear and convincing to rebut the presumption of 
soundness at entrance into service with respect to a hiatal 
hernia.

The presumption of soundness having been rebutted, the 
question of whether the veteran's pre-existing hiatal hernia 
was aggravated during service must be addressed.  Initially, 
the Board notes the existence of contradictory evidence 
regarding this issue.  There is evidence supporting a finding 
of aggravation in the form of evidence showing that the 
veteran was treated throughout service for increasingly 
severe gastrointestinal symptoms related to hiatal hernia, 
symptoms which were not shown at entrance into service or 
early in the veteran's military career.  Furthermore, service 
medical records show increased frequency of complaints as 
well as increased severity of symptoms, as evidenced by 
additional diagnoses of gastroesophageal disabilities or 
conditions and required use of medication on a daily basis to 
control symptoms.  

Evidence weighing against a finding that the veteran's 
preexisting hiatal hernia condition was aggravated during 
service includes the medical opinion set forth in the 
September 1995 VA examination report, which essentially 
stated that the veteran's condition, as described by the 
veteran at the time of his 1995 VA examination, did not 
represent a worsening of the condition, but rather was a 
reflection of the "natural history" of the disease.  The VA 
examiner's opinion is interpreted as stating that the 
veteran's condition was not aggravated during service, 
because his complaints of symptoms during service represented 
the natural progression of the disease, in that occasional 
flare-ups are consistent with the nature of hiatal hernia.  
The VA examiner's opinion did not address evidence which 
seems to show not simply a recurrence of symptoms, but a 
progressive increase in the frequency and severity of the 
symptoms, including a progression to an assessment of GERD.

In evaluating the veteran's claim in light of all of the 
evidence of record, the Board notes that according to the 
veteran's testimony, he did not experience any symptoms of 
hiatal hernia for four years prior to their onset during 
service, and these symptoms worsened during service to the 
extent that they required constant treatment with medication.  
The Board also notes that the veteran's service medical 
records do not show any complaint of residual symptoms of 
hiatal hernia prior to November 1977.  Following the first 
in-service complaints, the veteran was treated on numerous 
occasions for conditions which appear by the description by 
treating physicians, to represent a worsening in the degree 
of the complaints.  The Board notes that from approximately 
November 1977 until his discharge from service, the veteran 
seemed to be taking medication for the symptoms associated 
with his hiatal hernia on an increasing basis, and then on a 
daily basis.  

The VA examiner described in his September 1995 opinion the 
course of symptoms of hiatal hernia as recurring, without any 
reference to any progression of symptoms from mild to more 
severe.  The examiner did not refer to the veteran's 
treatment records, and appears to have relied upon the 
veteran's report of the condition on examination.  The 
examiner did not discuss a continuous progression of 
worsening symptoms as part of the "natural history" of 
hiatal hernia.  Rather, he appeared to describe a situation 
where symptoms appeared briefly and then went into remission, 
only to appear again.  The evidence of record in the case at 
hand suggests a progressive worsening of the veteran's 
condition during service, from having no symptoms, to having 
mild symptoms, to ultimately having symptoms identified as 
being consistent with gastroesophageal reflux disease, 
requiring constant treatment with prescription medication.

Though there is no evidence of record showing the results of 
in-service diagnostic testing to establish a clear diagnosis 
of GERD, there is evidence of assessments during service of 
GERD, and post-service private treatment records show a 
diagnosis of GERD.  The veteran's service medical records 
contain numerous references to complaints of symptoms which 
physicians related to the veteran's pre-service hiatal 
hernia.  

In short, the Board finds that the facts of the case are in 
equipoise with respect to the question of whether the 
veteran's hiatal hernia condition was aggravated during 
service.  Therefore, the benefit of the doubt is afforded the 
veteran, and service connection is granted for aggravation of 
hiatal hernia, to include gastroesophageal reflux disease.  
38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.

Entitlement to service connection for a chronic low back 
disability

Factual Background

Service medical records show complaints of low back pain 
beginning in April 1979, when the veteran reported that he 
hurt his back when he missed a step.  X-ray evaluation of the 
spine was normal, and a soft tissue injury to the low back 
was assessed.  In May 1979, the veteran continued to complain 
of low back pain, and a resolving low back sprain was 
assessed. 

In July 1979, the veteran was again treated for low back 
complaints, and bilateral spasm in the lower thoracic and 
lumbar areas with localized tenderness.  An assessment of 
lumbosacral sprain, strain/spasm was stated.  On follow-up in 
August, a continued assessment of lumbar strain was stated.

In April 1980, the veteran was treated for continued 
complaints of low back pain and physical therapy was 
prescribed.  In May 1982, the veteran was again seen for 
complaints of low back pain.  No recent trauma or strain was 
reported, and the 1979 fall was referred to.  Treatment 
records from August 1983 show continuing low back pain 
complaints, with an assessment of probable recurrent strain.

In September 1984, the veteran again complained of low back 
pain without any recent trauma.  Complaints of low back pain 
with radiation into his right side of the back was noted in 
July 1987.  The veteran's recent involvement in a minor motor 
vehicle accident was noted.  X-rays of the lumbosacral spine 
showed slightly narrowed L4-5 disk interspace.   Low back 
pain, probably of muscular origin, was assessed.  In October 
1989, the veteran was again seen for low back pain, and a 
history of chronic complaints since 1978 was noted, with 
recurrence approximately every three to six months.

In January 1988, the veteran reported that he had strained 
his back lifting a heavy desk.  Muscle spasm was assessed.  
In February 1988, the veteran's complaint of mechanical low 
back pain had improved with medication. 

In July 1990, the veteran complained of joint pain in 
numerous places, including his low back.  X-rays taken in 
August 1990 revealed normal lumbosacral spine and sacroiliac 
joints.  Chronic low back pain was again assessed in April 
1991.  

In October 1994, the veteran reported complaints of mid-back 
pain secondary to a recent motor vehicle accident.  An 
assessment of muscle strain was stated.  In November, the 
veteran reported no improvement in his pain, and low back 
pain possible muscle strain was assessed.

On a VA joints examination in September 1995, the veteran 
reported having injured his low back in 1979 when he missed a 
step while carrying an 80-pound computer off of an airplane.  
He reported that he sprained his low back, and was treated 
with physical therapy and medication for aches and muscle 
spasm.  He stated that he has recovered for the most part, 
but still experiences mild aches and pains in the low back.  
Examination revealed a full range of motion without apparent 
complaints of pain.  No lumbosacral muscle spasm was 
observed.  Examination of the back revealed a full range of 
motion of the lumbar spine, without spasm.  The veteran 
described tenderness in the iliolumbar ligaments at the L5-
sacrum junction.  X-rays of the lumbosacral spine were 
negative for bony pathology, for arthritis, for osteoporosis 
and for congenital abnormalities.  The examiner stated an 
assessment of acute strain of the lumbosacral spine.

Post-service treatment records obtained from Dr. M. showed 
treatment in August 1996 for lumbar strain.  The veteran 
reported a history of injury in service when he fell while 
holding a computer, and low back pain following two car 
accidents.  The physician noted that the veteran complained 
of having aggravated his back two weeks earlier, that it was 
getting better until he moved furniture, which made it worse.   

During his November 1998 hearing, the veteran testified 
before this Board member that he had not injured his back 
prior to 1979.  He testified that since that time, he had 
incurred numerous injuries during service, which were 
relatively minor but nevertheless caused muscle pulls.  He 
testified that a physician told him that because ligaments 
and tendons had been torn, that his low back would likely be 
weak for the rest of his life.  He testified that he 
currently experienced continuous dull pain.  He further 
testified that the post-service injury to his back was 
basically a continuation of the recurrent problems which 
occurred during service after the initial injury.

Analysis

On VA examination in September 1995, there was no objective 
evidence supporting a finding of the existence of a current 
pathology related to the veteran's low back.  Acute strain of 
the lumbar spine was identified, not a chronic condition.  
This assessment appears to be consistent with the other 
medical evidence of record, reported above which taken 
together describes a history of a succession of acute low 
back problems generally related to minor injuries, but no 
chronic low back pathology has ever been identified.  In 
particular, x-ray findings have been negative.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In this instance, the veteran has proffered only his 
assertions to support his claim of a chronic low back 
disability, while the clinical data indicates only a 
succession of seemingly unrelated acute back problems.  As to 
diagnosis of a current disorder, nothing in the record 
suggests that the veteran possesses the medical expertise 
required to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


In view of the above, the veteran has not presented competent 
medical evidence of a current disability low back within the 
meaning of applicable legislation.  The Board accordingly 
finds that the veteran's claim of entitlement to service 
connection for a chronic  low back disability is not well 
grounded. The benefit sought on appeal is accordingly denied.

Entitlement to service connection for right ear hearing loss

The veteran contends that he is entitled to service 
connection for right ear hearing loss on the basis of an 
impairment in his ability to clearly hear conversations when 
background noise is present.  The Board notes that service 
connection for left ear hearing loss disability has been 
established. 

On examination for enlistment into service in April 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
xx
5
LEFT
15
10
10
xx
15

On audiological evaluation in May 1978, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
5
10
15
5
15

Treatment records show that in June 1978, the veteran 
complained of right ear otalgia, and a pustular eruption was 
noted to be resolving.

On audiological evaluation in August 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
20
10
20
10
10

On audiological evaluation in August 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
5
15
20
10
15

Treatment records indicate that the veteran had a right ear 
otitis media in December 1982 and January 1983, with ear 
pain.

On periodic examination in October 1988, pure tone 
thresholds, in decibels were as shown: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
20
LEFT
10
15
25
15
25

The veteran's service medical records show that in September 
1991, the veteran complained of gradual hearing loss over the 
course of several years.  An assessment of high frequency 
hearing loss secondary to exposure to loud noise was stated.  

In November 1991 the veteran requested an audiological 
evaluation because of a perceived decrease in hearing ability 
and reported ringing in his ears.  Several audiometry 
evaluations were conducted over the course of one week, with 
the following pure tone thresholds, in decibels, shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
30
LEFT
15
15
30
30
40




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
10
10
25
25
35




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
15
25
25
35

On evaluation later in November 1991, pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
5
10
25
20
35

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

Service medical records show that in February 1994, the 
veteran was treated for complaints of persistent itching in 
his ears which was not alleviated with ear drops.  An 
assessment of eczematous dermatitis/otitis externa was 
stated.  In June 1994, the veteran was assessed as having 
psoriasis of the right ear.  In December 1994, the veteran 
complained of right ear itching.  On evaluation, erythema 
with white scaling was noted distally, as was mild tenderness 
with pulling of the tragus;  possible external otitis vs. 
psoriasis was assessed.  The veteran was given medication, 
and 12 days later, the condition was resolved.  Approximately 
one month later, in January 1995, the veteran again 
complained of itching in his right ear canal.  An assessment 
of psoriasis, seborrheic dermatitis vs. eczema was stated.

No later audiological evaluations dating from the veteran's 
period of service were located in his claims file.  No record 
of any examination at discharge is of record.

On the September 1995 authorized audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
35
LEFT
15
15
35
30
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.  The 
examiner noted a history of exposure to airplane engine noise 
during service, and stated an impression of bilateral 
sensorineural hearing loss and allergic rhinitis with post-
nasal drip.

Private treatment records dating from October 1995 show that 
the veteran was treated for complaints of a right ear 
infection, with a beginning left ear infection.  External 
otitis was assessed.  Later in the month of October 1995, 
cholesteatoma was assessed when the veteran returned with a 
complaint of on-going right ear pain and a clogged feeling.  
In January 1996, the veteran again complained of right ear 
pain, and right external otitis was assessed.  The veteran 
was treated for right ear external otitis again in April and 
June 1996.

During the video hearing in November 1998, the veteran's 
representative stated that the evidence in favor of a grant 
of service connection for a right ear hearing loss disability 
included evidence within the veteran's service medical 
records which showed complaints of bilateral hearing loss 
problems since 1991.

Relevant Law and Regulations

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiological 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).   See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Analysis

With respect to the veteran's claim for service connection 
for right ear hearing loss disability, the threshold question 
is whether the veteran has presented a well-grounded claim, 
pursuant to 38 U.S.C.A. § 5107(a).  The above results do not 
meet the parameters set forth in 38 C.F.R. § 3.385, set forth 
above, for establishing a current right ear hearing loss 
disability.  Without evidence of a current disability, the 
veteran's claim for service connection for hearing loss is 
inherently not well-grounded.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  As discussed above, evidence of 
right ear hearing loss disability for VA purposes remains 
absent.  Similarly, there is no medical evidence of the 
existence of any other chronic right ear disability for which 
service connection may be granted.  Thus, the veteran has 
failed to present a well-grounded claim for service 
connection pursuant to the criteria required by Caluza v. 
Brown, 7 Vet. App. 498, 506, and the benefit sought on appeal 
is denied. 
 
The Board wishes to emphasize that in so concluding it does 
not in any way dispute the veteran's contention that his 
right ear hearing is not as good as it was when he entered 
service.  However, his current hearing level does not meet 
the threshold  requirement for a finding of hearing loss 
disability called for under VA regulations.  The Board is 
bound in its decisions by such regulations.  38 U.S.C.A. 
§ 7104(c).

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim for entitlement to service connection for a back 
disability and a right ear hearing loss disability.  The 
Board finds that the veteran has been given ample opportunity 
to present evidence and argument in support of his claims at 
the RO, and that he is not prejudiced by the Board's denial 
on the basis that he has failed to present a well-grounded 
claim.

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claims plausible.  
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded, namely medical evidence of a chronic low back 
disability and medical evidence of a hearing loss disability, 
as defined in the VA regulation.


ORDER

Service connection for a gastrointestinal disability, to 
include hiatal hernia and gastroesophageal reflux disease is 
granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for right ear hearing loss disability 
is denied.


REMAND

Entitlement to service connection for tension headaches, 
chronic neck pain and bruxism

The veteran contends that he is entitled to service 
connection for tension headaches, for chronic neck pain and 
for bruxism or chronic grinding of his teeth.  

The Board notes that the most recent medical evidence is not 
clear as to what the correct current diagnoses are for the 
veteran's complaints of tension headaches, neck pain and 
grinding of the teeth (bruxism).  The Board also finds that 
the evidence is not clear as to whether the three conditions 
are related to one another, or whether they are related 
etiologically to some other condition.  The veteran testified 
as to his belief that these three conditions may be 
interrelated, and that he believed that they "worked 
together" to cause disability.  

The Board finds that further development of the medical 
evidence is in order to determine the current diagnoses and 
the etiology of each of the veteran's complaints, and to 
determine, if possible, whether the three conditions 
complained of are distinct disabilities, or are part and 
parcel of a single disability. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for 
tension headaches, for neck pain and for 
bruxism since his discharge from service 
in June 1995.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the veteran which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  When the above development is 
completed to the extent possible, the 
veteran should be scheduled for a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current  headache disability, any 
neck or cervical spine disability, and 
any bruxism or teeth grinding disability.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  

a.)  For each of the conditions 
referred to herein, the examiner 
should state whether a current 
disability exists, and provide a 
current diagnosis.  

b.)  The examiner should state an 
opinion as to whether any of the 
veteran's complaints of tension 
headaches, neck pain and bruxism, if 
identified, are interrelated.  The 
examiner should also state an 
opinion as to whether it is as 
likely as not that one or more of 
these conditions or complaints is 
related to or is a symptom of some 
other underlying disability.  Any 
such disability should be 
specifically identified.

c.)  For each of the conditions, and 
if appropriate, for any other 
condition identified as an 
etiological source of the veteran's 
complaints, the examiner should 
state, with respect to each 
disability, whether it is as likely 
as not related to the veteran's 
period of service or to any service-
connected disability.

The report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for chronic tension headaches, 
neck pain and bruxism.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 22 -


